FILED
                             NOT FOR PUBLICATION                             MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SONIA ELIZABETH MONTIEL,                         No. 10-72547

               Petitioner,                       Agency No. A070-647-103

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Sonia Elizabeth Montiel, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen due to ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying Montiel’s motion to reopen

as untimely because the motion was filed more than ten years after the final order

of removal, see 8 C.F.R. § 1003.2(c)(2), and Montiel did not establish grounds for

equitable tolling where she failed to comply with the procedural requirements of

Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), see Singh v. Holder, 658 F.3d
879, 884 (9th Cir. 2011).

      In light of our disposition, we do not reach Montiel’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                         2                                    10-72547